
QuickLinks -- Click here to rapidly navigate through this document


THIRD AMENDMENT
TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT


        THIS THIRD AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this "Third Amendment") is entered into and effective as of November 21, 2002
by and among, on the one hand, FAO, Inc., FAO Schwarz, Inc. and ZB
Company, Inc., each a Delaware corporation (collectively, "Borrowers"), and, on
the other hand, the financial institutions from time to time party to the Loan
Agreement referred to below (collectively, the "Lenders" and each individually,
a "Lender") and Wells Fargo Retail Finance, LLC, as agent for the Lenders (in
such capacity, "Agent").


RECITALS


        Borrowers, Agent and Lenders have entered into the Amended and Restated
Loan and Security Agreement dated as of April 30, 2002, as amended by the First
Amendment to Amended and Restated Loan and Security Agreement dated as of
May 31, 2002 and the Second Amendment to Amended and Restated Loan and Security
Agreement dated as of August 15, 2002 (as so amended, as amended hereby and as
further amended, restated, supplemented or otherwise modified from time to time,
the "Loan Agreement") pursuant to which Lenders and Agent have agreed to make
certain revolving credit advances and provide other financial accommodations to
Borrowers. Borrowers have requested certain amendments to the Loan Agreement.
Agent and Lenders are willing to amend the Loan Agreement on the terms and
conditions hereinafter set forth.

        NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties signatory
hereto agree as follows.

        1.    Definitions.    Capitalized terms used but not otherwise defined
herein shall have the respective meanings given to such terms in the Loan
Agreement.

        2.    Amendments to the Loan Agreement.    

(a)Section 1.1 of the Loan Agreement is hereby amended as follows:

        (i) The following new defined terms are hereby inserted in the proper
alphabetical order:

        "Additional Investment" means an investment in any Borrower made by a
Person other than another Borrower or Subsidiary thereof after December 31, 2002
in consideration of (a) the sale of Stock of Parent or (b) the issuance of
Indebtedness by Parent that (i) has a stated maturity equal to or longer than
the Kayne Credit Support Indebtedness, (ii) has default provisions no less
favorable to the Lender Group than those of the Kayne Credit Support
Indebtedness and (iii) is subordinated in right of payment and priority of
payment to all Obligations on terms at least as favorable to the Lender Group as
the terms of the Kayne Intercreditor Agreement.

        "Additional Investment Proceeds" means the net cash proceeds received by
a Borrower as a result of one or more Additional Investments.

        "Liquidity Reserve" means a $10,000,000 Reserve established by Agent in
Agent's Discretion and instituted by Agent in $2,500,000 increments on each of
November 8, November 15, November 22 and November 29, 2002.

        "Third Amendment" means the Third Amendment to Amended and Restated Loan
and Security Agreement dated as of November 21, 2002 by and among Borrowers,
Agent and Lenders.

        (ii) The definition of the term "Equipment Financing Indebtedness" is
hereby amended by inserting the words ", including the Kayne Credit Support
Indebtedness," after the words "means Indebtedness".

--------------------------------------------------------------------------------

        (iii) The definition of the term "Kayne Credit Support Indebtedness" is
hereby amended by deleting such definition in its entirety and inserting in lieu
thereof the following new definition:

        "Kayne Credit Support Indebtedness" means Indebtedness owing by
Borrowers to Kayne Anderson Capital Advisors, L.P., as agent, and Fortune
Twenty-Fifth, Inc. under the Amended and Restated Equipment Notes dated as of
November 21, 2002 issued by Borrowers to Kayne Anderson Capital Advisors, L.P.,
as agent, and Fortune Twenty-Fifth, Inc. in the aggregate principal amount of
$13,000,000 and/ or any extension, renewal, replacement, substitution or
refinancing thereof.

        (iv) The definition of the term "Kayne Intercreditor Agreement" is
hereby amended by deleting such definition in its entirety and inserting in lieu
thereof the following new definition:

        "Kayne Intercreditor Agreement" means an Intercreditor Agreement in form
and substance reasonably satisfactory to Agent duly executed and delivered by
Kayne Anderson Capital Advisors, L.P. ("KACA"), Fortune Twenty-Fifth, Inc., and
each Borrower, together with copies of the promissory notes evidencing the Kayne
Credit Support Indebtedness executed and delivered by Borrowers to each of KACA
and Fortune Twenty-Fifth, Inc.

        (v) The definition of the term "Loan Documents" is hereby amended by
inserting the words "the Third Amendment," after the words "the Second
Amendment,".

        (vi) The definition of the term "Restricted Junior Payment" is hereby
amended by deleting the words "any subordinated indebtedness" in clause (iv) of
such definition and inserting in lieu thereof the words "Kayne Credit Support
Indebtedness and any other subordinated indebtedness".

        (b) Section 2.1 of the Loan Agreement is hereby amended by deleting
subsections (a)(x)(i), (a)(x)(ii) and (a)(x)(iii) of such Section 2.1 in their
entireties and inserting in lieu thereof the following new subsections
(a)(x)(i) and (a)(x)(ii):

"(i)an amount equal to the sum of (A) (I) during the calendar months of May
through August 2002, 87.5% of the Net Retail Liquidation Value and (II) at all
other times, 85% of the Net Retail Liquidation Value plus (B) the lesser of
(I) 75% of Eligible Credit Card Accounts or (II) $7,500,000, less the amount of
the Dilution Reserve plus (C) 85% of the Net Liquidation Percentage times the
undrawn amount of undrawn Inventory Letters of Credit outstanding less than
90 days; or

(ii)an amount equal to the sum of (A) (I) during the period commencing on
December 16 of any calendar year and ending on September 30 of the following
calendar year, 67.5% of the Cost value of Eligible Inventory, (II) during the
calendar month of October of any calendar year, 72%, of the Cost value of
Eligible Inventory, (III) during the calendar month of November of any calendar
year, 78% of the Cost value of Eligible Inventory, and (IV) during the period
commencing on December 1 of any calendar year and ending on December 15 of such
year, 75% of the Cost value of Eligible Inventory plus (B) the lesser of (I) 75%
of Eligible Credit Card Accounts or (II) $7,500,000, less the amount of the
Dilution Reserve plus (C) 85% of the Net Liquidation Percentage times the
undrawn amount of undrawn Inventory Letters of Credit outstanding less than
90 days;"

2

--------------------------------------------------------------------------------



        (c) Section 7.11 of the Loan Agreement is hereby amended and restated in
its entirety as follows:

        "7.11. Restricted Payments and Distributions.

        (a) Except as set forth in the Business Plan and subject to
Sections 7.8(c) and 7.11 (b), make any Restricted Junior Payment other than a
payment with respect to the Vendex Indebtedness or the Athanor Note; provided,
that after December 31, 2003, Borrowers may make payments of principal and/ or
interest in respect of the Kayne Credit Support Indebtedness so long as no
Default or Event of Default has occurred and is continuing or to the extent the
making of such a payment would not cause a Default or Event of Default; provided
further, that at any time after November 22, 2002, Borrowers' may pay up to an
aggregate of $5,000,000 in respect of the Kayne Credit Support Indebtedness to
the holders thereof so long as at the time of any such payment (i) the entire
Liquidity Reserve has been instituted (whether as scheduled herein or earlier
upon Borrowers' written request to Agent), (ii) the then applicable minimum
Availability covenant level provided for in Item A of Schedule 7.21(a) is
$7,500,000, and (iii) no Default of Event of Default has occurred and is
continuing or would be caused by the making of such a payment; and provided
further, that Borrowers may make prepayments of principal and accrued interest
in respect of the Kayne Credit Support Indebtedness in an amount equal to
Additional Investment Proceeds received by Parent so long as no Default or Event
of Default has occurred and is continuing or to the extent the making of such a
payment would not cause a Default or Event of Default.

        (b) Make any payment of principal and/ or interest in respect of the
Vendex Indebtedness if any Default or Event of Default has occurred or is
continuing or would be caused by such payment."

        (d) The Loan Agreement is hereby amended by deleting Schedules E-1, P-1,
R-1, T-1,5.7, 5.8, 5.10, 5.11, 5.13, 5.16, 5.17, 5.18, 6.11, 7.1, 7.3 and 7.4 in
their entireties and inserting in lieu thereof the Schedules E-1, P-1, R-1,
T-1,5.7, 5.8, 5.10, 5.11, 5.13, 5.16, 5.17, 5.18, 6.11, 7.1, 7.3 and 7.4
attached hereto.

        (e) Schedule 7.21(a) of the Loan Agreement is hereby amended by adding
the following sentence to the end of Item A of such Schedule 7.21(a):

"Borrowers may elect upon giving written notice to Agent to have the $7,500,000
minimum Availability level apply to Borrowers for purposes of this covenant
prior to November 30, 2002."

        (f) Schedule 7.21(a) of the Loan Agreement is hereby amended by adding
the following new Item C to such Schedule 7.21(a):

"C.Maximum Effective Advance Rate.    At all times during each of the periods
set forth below, the Effective Advance Rate shall not exceed the percentage set
forth below for such period. Commencing December 27, 2002, the Effective Advance
Rate shall not exceed 35% until such time as new maximum Effective Advance Rate
levels are established based on the new Business Plan, if such new Business Plan
is accepted by the Lenders and Agent in accordance with the terms hereof. For
purposes of this Schedule 7.21(a), "Effective Advance Rate" means, at any date
of determination, the result, expressed as a percentage, of: (i) the sum of the
outstanding balance of the Loan Account plus all outstanding stand-by Letters of
Credit in an aggregate amount

3

--------------------------------------------------------------------------------

in excess of $1,000,000 and all Inventory Letters of Credit divided by (ii) the
Cost value of Eligible Inventory.

Period:


--------------------------------------------------------------------------------

  Maximum Effective
Advance Rate:

--------------------------------------------------------------------------------

  December 3—December 9, 2002:   70 % December 10—December 16, 2002:   62 %
December 17—December 23, 2002:   57 % December 24—December 26, 2002:   45% "

        3.    Conditions Precedent to Third Amendment.    The satisfaction of
each of the following, unless waived or deferred by Agent in its sole discretion
or, in the case of subsection (b) below, by the Required Lenders or all of the
Lenders, as applicable, shall constitute conditions precedent to the
effectiveness of this Third Amendment and each and every provision hereof:

        (a) The representations and warranties in this Third Amendment, the Loan
Agreement as amended by this Third Amendment, and the other Loan Documents shall
be true and correct in all respects on and as of the date hereof, as though made
on such date (except to the extent that such representations and warranties
relate solely to an earlier date);

        (b) No Event of Default shall have occurred and be continuing on the
date hereof nor shall result from the consummation of the transactions
contemplated herein;

        (c) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against any Borrower or Agent;

        (d) Agent shall have received an Amendment and Ratification of the Kayne
Intercreditor Agreement;

        (e) Agent shall have received a Third Amendment fee of $50,000 from
Borrowers (to be shared pro rata with the Lenders signatory hereto); and

        (f) Agent shall have received payment in full of its out-of-pocket
expenses (including reasonable attorneys' fees and expenses) incurred in
connection with the Loan Agreement and this Third Amendment.

        4.    Representations and Warranties.    Each Borrower hereby represents
and warrants to Agent that (a) the execution, delivery, and performance of this
Third Amendment and of the Loan Agreement are within such Borrower's corporate
powers, have been duly authorized by all necessary corporate action, and are not
in contravention of any law, rule, or regulation, or any order, judgment,
decree, writ, injunction, or award of any arbitrator, court, or governmental
authority, or of the terms of its charter or bylaws, or of any contract or
undertaking to which it is a party or by which any of its properties may be
bound or affected, (b) this Third Amendment and the Loan Agreement constitute
such Borrower's legal, valid, and binding obligation, enforceable against such
Borrower in accordance with its terms, and (c) this Third Amendment has been
duly executed and delivered by such Borrower.

        5.    Choice of Law.    The validity of this Third Amendment, its
construction, interpretation and enforcement, and the rights of the parties
hereunder, shall be determined under, governed by, and construed in accordance
with the laws of the State of New York.

        6.    Counterparts; Telefacsimile Execution.    This Third Amendment may
be executed in any number of counterparts and by different parties and separate
counterparts, each of which when so executed and delivered, shall be deemed an
original, and all of which, when taken together, shall constitute one and the
same instrument. Delivery of an executed counterpart of a signature page to this
Third Amendment by telefacsimile shall be as effective as delivery of a manually
executed counterpart of this Third

4

--------------------------------------------------------------------------------


Amendment. Any party delivering an executed counterpart of this Third Amendment
by telefacsimile also shall deliver a manually executed counterpart of this
Third Amendment but the failure to deliver a manually executed counterpart shall
not affect the validity, enforceability, and binding effect of this Third
Amendment.

        7.    Effect on Loan Agreement.    The Loan Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. The
execution, delivery, and performance of this Third Amendment shall not operate
as a waiver of or, except as expressly set forth herein, as an amendment of, any
right, power, or remedy of the Agent under the Loan Agreement, as in effect
prior to the date hereof.

        8.    Further Assurances.    Each Borrower shall execute and deliver all
agreements, documents, and instruments, in form and substance satisfactory to
Agent, and take all actions as Agent may reasonably request from time to time,
to perfect and maintain the perfection and priority of the security interest in
the Collateral held by Agent and to fully consummate the transactions
contemplated under this Third Amendment and the Loan Agreement, as amended by
this Third Amendment.

        9.    Miscellaneous.    

        (a) Upon and after the effectiveness of this Third Amendment, each
reference in the Loan Agreement to "this Agreement", "hereunder", "herein",
"hereof" or words of like import referring to the Loan Agreement, and each
reference in the other Loan Documents to "the Loan Agreement", "thereunder",
"therein", "thereof" or words of like import referring to the Loan Agreement,
shall mean and be a reference to the Loan Agreement as modified and amended
hereby.

        (b) The Loan Agreement and all other Loan Documents, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed and shall constitute the legal, valid, binding and enforceable
obligations of Borrowers to Agent and Lenders.

        (c) For purposes of determining whether Borrowers may make the payment
of $5,000,000 in respect of the Kayne Credit Support Indebtedness contemplated
by the first proviso of Section 7.11 of the Loan Agreement as amended hereby,
Borrowers' projected failure to comply with Section 7.20 of the Loan Agreement
on the last day of December 2002 shall not be deemed a Default under the Loan
Agreement prior to the last day of December 2002.

5

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment
to Amended and Restated Loan and Security Agreement to be executed as of the
date first above written.

    ZB COMPANY, INC.
 
 
By:
/s/  RAYMOND P. SPRINGER      

--------------------------------------------------------------------------------

Raymond P. Springer,
Executive Vice President
 
 
FAO, INC.
 
 
By:
/s/  RAYMOND P. SPRINGER      

--------------------------------------------------------------------------------

Raymond P. Springer,
Executive Vice President
 
 
FAO SCHWARZ, INC.
 
 
By:
/s/  RAYMOND P. SPRINGER      

--------------------------------------------------------------------------------

Raymond P. Springer,
Executive Vice President
 
 
LENDERS:
 
 
WELLS FARGO RETAIL FINANCE, LLC,
as Agent and a Lender
 
 
By:
/s/  PATRICK J. NORTON      

--------------------------------------------------------------------------------

Patrick J. Norton,
Vice President
 
 
LASALLE BUSINESS CREDIT, INC.
 
 
By:
/s/  WILLIAM STAPEL      

--------------------------------------------------------------------------------

William Stapel,
First Vice President
 
 
ORIX FINANCIAL SERVICES, INC.
 
 
By:
/s/  DEEDRA DARBY-JONES      

--------------------------------------------------------------------------------

Deedra Darby-Jones,
Vice President

6

--------------------------------------------------------------------------------




SCHEDULE 7.1

Indebtedness


1.Trade obligations and accruals in the ordinary course of business.

2.Unsecured indebtedness.

3.Indebtedness arising under agreements providing for indemnification,
adjustment of purchase price or similar obligations, or obligations to perform
bids, trade contracts, leases, statutory obligations or surety and appeal bonds,
performance bonds and other similar obligations incurred in the ordinary course
of business.

7

--------------------------------------------------------------------------------


SCHEDULE 7.3

Permitted Transactions


        The transactions set forth below are "Permitted Transactions". The
Administrative Borrower shall provide Agent with at least fifteen days prior
written notice of each such Permitted Transaction and shall provide Agent and
its counsel copies of all the documentation related to such Permitted
Transaction, such documentation to be in form and substance reasonably
satisfactory to Agent. Before consummating any Permitted Transaction, Borrowers
shall deliver to Agent all documents requested by Agent to perfect and continue
perfected Agent's Liens on the Collateral. If any Borrower creates a Subsidiary,
such Borrower shall pledge the capital stock of such Subsidiary to Agent and
such Subsidiary shall become a Borrower hereunder.

        1.    Parent may create and merge into a wholly-owned Delaware
subsidiary to be named FAO, Inc. (the "Successor Parent").

        2.    The Successor Parent may create a wholly-owned Delaware subsidiary
to be named The Right Start, Inc. ("TRS"). The Successor Parent may sell, assign
or otherwise convey the assets related to The Right Start brand business to TRS
upon TRS's becoming a Borrower hereunder.

        3.    The winding up of Targoff-RS, LLC after its assets have been
transferred to Borrowers or Borrowers' directly or indirectly wholly-owned
Subsidiary.

        4.    Creation of a Subsidiary that holds all of the group's internet
assets.

        5.    Creation of a Subsidiary that provides executive employee services
to the group.

        6.    Transfers of assets among Borrowers and their directly or
indirectly wholly-owned Subsidiaries to facilitate any Permitted Transaction,
any transaction that is approved as part of the Business Plan and any immaterial
transfer.

        7.    Issuance of the Kayne Credit Support Indebtedness and repayment of
$5 million in aggregate principal amount thereof together with interest thereon
to the extent otherwise permitted pursuant to Section 7.11.

8

--------------------------------------------------------------------------------


SCHEDULE 7.4

Disposal of Assets


1.The Phillipsburg, New Jersey warehouse.

2.Any sale that is permitted as part of a Sale and Leaseback for which a Lien is
permitted under the definition of Permitted Liens.

3.Disposal of Equipment and Fixtures that are obsolete, worn out or damaged or
Inventory that is not current.

4.Transfers of assets among Borrowers or to a Subsidiary that is wholly-owned
directly or indirectly by Parent (provided Agent knows and receives such filings
as it reasonably deems necessary to protect its security interests in the
Collateral).

5.A sale of assets producing less than 1% of the annual revenue of the Borrowers
on a consolidated basis.

6.Disposals of cash to make purchases in the ordinary course of business

7.Short-term leases of Inventory not exceeding a retail value of $100,000 in the
aggregate upon the deposit of a credit card against the full retail value if
such Inventory is not returned in pristine saleable condition.

9

--------------------------------------------------------------------------------



QuickLinks


THIRD AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
RECITALS
SCHEDULE 7.1 Indebtedness
SCHEDULE 7.3 Permitted Transactions
SCHEDULE 7.4 Disposal of Assets
